Citation Nr: 0029061	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated at 20 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated at 10 percent 
disabling.

3.  Entitlement to service connection for the residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to October 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

A hearing was held before the Board in Montgomery, Alabama, 
in July 2000.  The undersigned Veterans Law Judge was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

Under current law VA has a duty to assist the veteran in 
developing facts pertinent to the claim and ensure full 
compliance with due process.  38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran also contends, in essence, that her service-
connected knee disabilities are worse that currently 
evaluated.  The Board notes that the most recent VA 
examination was undertaken nearly three years ago.  Moreover, 
in view of the veteran's complaints of pain, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that 
additional development in this area is indicated.  
Accordingly, the Board is of the opinion that additional 
development is needed in this area.  A remand of this issue 
for further development was requested by the veteran's 
representative.

In this case the evidence reflects that the veteran 
experienced a neonatal death during delivery while on active 
duty.  She maintains she received a tainted blood transfusion 
at the time, there is no indication that she ever served in 
the Middle East, and a recent private medical opinion which 
suggested that the veteran acquired the strain of hepatitis C 
in the Middle East or from someone infected while in the 
Middle East.  In part, it is contended that while stationed 
at the base at the time of this delivery that Iraqi and 
Iranian pilots were being trained, and that they gave blood 
while stationed there.  It is asserted that she received 
tainted blood at that time, and that screening of that blood 
was not conducted at that time.  This is not otherwise 
confirmed by the record, but is a matter in need of 
development.

With respect to the veteran's claim for hepatitis C, the 
Board finds, as indicated, that additional development is 
also needed.  Specifically, although the veteran has related 
that she was in critical condition after her delivery in 1978 
and required blood transfusions, the records on file are 
devoid of hospital records related to her condition.  The 
only reference to the 1978 delivery is a normal six-week 
post-partum check-up.  Therefore, the Board directs that an 
attempt be made to associate hospital records from Keesler 
Air Force Base regarding the veteran's February 1978 delivery 
and the subsequent neonatal death several hours later.

Moreover, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument, including a more detailed statement from her 
private treating gastroenterologist on the etiology of 
hepatitis C.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for a bilateral 
knee disability and for hepatitis C not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center, specified by the 
veteran to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO should obtain for association 
with the claims folder, the veteran's 
service personnel records.

3.  Using the information already 
provided by the veteran regarding the 
circumstances, an attempt should be made 
to associate relevant hospital records 
regarding her February 1978 
hospitalization, to include contacting 
Keesler AFB and the National Personnel 
Records Center for records of a period of 
hospitalization.

4.  The RO is directed to contact the 
appropriate source(s) for any information 
that Iranian and/or Iraqi soldiers were 
training at Keesler AFB in the mid-late 
1970s.  To the extent possible, it should 
be determined whether visiting soldiers 
donated blood during their tours.  It 
should also be ascertained, if possible, 
whether there was any screening of blood 
transfusions for hepatitis during the 
time period.

5.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of her current bilateral knee 
disabilities.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's bilateral knee disabilities.  

Then, the examiner is requested to 
provide an opinion as to the nature, 
extent, and severity of all 
symptomatology of the veteran's bilateral 
knee disabilities, including all 
functional impairment associated 
therewith.  All indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values, expressed in degrees.  The 
examiner should specify, on the 
examination report, what constitutes a 
full range of motion.  If limited motion 
is demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the knees.  If so, the 
examiner should opine whether it is at 
least as likely as not to be a residual 
of or related to the service connected 
injuries.  If there are no indicators of 
arthritis, that too should be set forth 
in detail.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes, and the complete 
examination report, including any X-ray 
reports, should be associated with the 
claims file. 

6.  The claims file should also be 
directed to the appropriate VA examiner 
for a medical examination and opinion 
regarding the veteran's hepatitis C.  
After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current hepatitis C?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  The examiner is requested to 
specifically address the October 1999 
medical statement from Dr. J.L.H., M.D. 
regarding the association of genotype 4 
hepatitis C, and exposure in the Middle 
East or to someone from the Middle East.  

(d)  Does the record establish that the 
veteran's hepatitis C, diagnosed in 1995, 
at least as likely as not could have been 
caused by a tainted blood transfusion in 
1978?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the appellant.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary). 

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

8.  The RO should then readjudicate the 
issues on appeal.  In the event the 
benefits sought are not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the claim should be returned to the Board for 
further appellant consideration, if in order.  No action is 
required of the veteran until she is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action requested herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


 


